 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    AMMAR YOUSSEF HACHICHO,                        Case No. EDCV 19-820-VAP (KK)
11                                Petitioner,
12                          v.                       ORDER ACCEPTING FINAL
                                                     FINDINGS AND
13    KEVIN K. MCALEENAN, ET AL.,                    RECOMMENDATION OF UNITED
                                                     STATES MAGISTRATE JUDGE
14                                Respondent.
15
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Final Report and Recommendation of the
19   United States Magistrate Judge. The Court has engaged in de novo review of those
20   portions of the original Report and Recommendation to which Petitioner has
21   objected. The Court accepts the final findings and recommendation of the Magistrate
22   Judge.
23            IT IS THEREFORE ORDERED that Judgment be entered (1) denying the
24   Petition for a Writ of Habeas Corpus; and (2) dismissing this action without prejudice.
25
26   Dated: October 22, 2019
                                                HONORABLE VIRGINIA A. PHILLIPS
27                                              Chief United States District Judge
28
